Mr. Justice Robb
delivered the opinion of the Court:
The sole question before this court is the applicability of said sec. 1184 of the Code [31 Stat. at L. 1378, chap. 854] to this case. That section reads as follows:
“Judgment for liquidated debts. In an action in the supreme court of the District to recover a liquidated debt on which interest is payable by contract or by law or usage, the judgment for the plaintiff shall include interest on the princi*391pal debt from the time when it was due and payable at the rate fixed by the .contract, if any, until paid.” It is contended by appellant that, if the provisions of this section are made to apply to this case, the provision in the 7th Amendment to the Federal Constitution, guaranteeing the right of trial by jury in suits at common law where the value in controversy exceeds $20, will be violated. Appellee contends, on the other hand, that interest is a mere incident to the notes, and hence that the verdict sustaining the notes carries the interest as a matter of course.
At common law partial payment may be proved under a plea of general issue. We know of no statute or rule of court to the contrary in this District. In the absence of a bill of exceptions containing the evidence introduced at the trial, we are bound to assume that the verdict of the jury was in accordance with the evidence.
The record contains a memorandum, apparently made by the learned trial justice, in the following words: “No question having been made by either the pleading or evidence, about part payment of principal or interest, it seems to me sec. 1184 requires the granting of this motion. So ordered.” It is insisted in behalf of appellee that this memorandum is equivalent to a bill of exceptions. We do not think so. It is the function of the jury to determine questions of fact, and the jury, under pleadings admitting proof of partial payment, including, of course, payment of interest, has rendered a verdict which in effect is equivalent to a finding that such evidence was introduced. The court had no more authority to change the verdict of the jury in this case than it would have had, had the verdict been for $1,500 instead of for $2,500. In the assumed case the verdict of the jury, in the absence of a motion to reconsider said verdict, or have it set aside, would have constituted the measure of plaintiff’s right of recovery. The court would have had no more authority in that case than in this, to have revised the finding of the jury, by entering a judgment in excess of the amount named in the verdict. It logically follows that the above finding of the court could not have the ef*392feet of clothing the court with a jurisdiction which it did not possess. ■ In other- words, the finding of the court to the effect that the verdict of the jury was erroneous because of the failure to include interest did not authorize the court to usurp the functions of the jury, and reform its findings. Ih such a situation the plaintiff should have asked the court to direct the jury to reconsider its verdict, or have asked to have the verdict set aside. Failing to do either, the verdict became conclusive of the questions litigated. We do not mean by this to rule that, in a case where no question is made by either the pleadings or evidence as to the payment of interest, the court would not be authorized, under the provisions of said sec. 1184, to direct the assessment of interest. In such a situation the finding of the jury would, under the statute, automatically carry interest.
The judgment must be reversed, with costs, and the cause remanded with directions to enter a judgment in accordance with the verdict of the jury. Reversed.